DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because reference terms are too blurry to read, for instance term “Voltage controller ch1” as shown in element 1130 or “Gate driver1” as shown in element 1118 of Fig. 11; and similarly for Figs. 4-7 & 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 which states “the signal representing the mode of the amplifier is used to provide a current control signal from the first channel to the second channel” it is not clear the signal representing the mode of the amplifier is used would provide a current control signal from the first channel to the second channel since a control signal 1133 of Fig. 11 for instance, appear to be used to control switches but it does not appear provide a current control signal from the first channel to the second channel. Further clarification is needed.
Claims 16 is rejected in the same manner as discussed above in claim 7.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussbaum et al (US 20120230519 A1, of record) (hereinafter, Nussbaum).
Regarding claims 11 & 20, Nussbaum (Figs. 3 & 4) discloses an audio power amplifier: a first channel (Fig. 3: 100a) and a second channel (100b); each of the first channel and the second channel comprising: an input to receive an input signal (Vc-in/-Vc-in), a pair of switching devices (e.g. see Fig. 3, element between +V and –V) drive circuitry (see Fig. 3, inside a rectangular box) for driving the pair of switching devices to produce a signal, an output filter (Fig. 3, elements unlabeled inductor and capacitor being connected to each other) to filter the signal from the pair of switching devices, the output filter configured to provide the filtered signal to an audio load, (e.g. speaker 120b) a voltage feedback loop (Vf/b) to provide a voltage of the filtered signal to a voltage controller (element between summers as shown in 100a of Fig.1 for instance or element 116a as shown in Fig. 4) of the audio power amplifier; and current feedback loop (If/b) to provide a current of the filtered signal to a current controller of the audio power amplifier; wherein the audio power amplifier is configured to switch (see switch 
Regarding claim 12, wherein when the amplifier is placed into the stereo mode, the first channel operates independent of the second channel (as can be seen from Fig. 4 where the switch 204 being used to switch between 100a and 100b).
Regarding claim 15, wherein when the amplifier is placed into the mono mode, the output of the first channel is connected to the output of the second channel (see Fig. 4, outputs of 100a and 100b being connected to one another).
Regarding claim 17, wherein when the amplifier is placed into the stereo mode, one current control signal is produced and used by the first channel (Fig. 4: see channel 100a) and another current control signal is produced and used by the second channel (Fig. 4: see channel 100b).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum.
Regarding claim 14, Nussbaum teaches all of the limitations of claim 1 as set forth in the rejection of record except for an average of the first channel input signal and second channel input signal is output by the audio power amplifier when the amplifier is placed into the mono mode.  
However, the selection of the particular characteristics of an average of the first channel input signal and second channel input signal is output by the audio power amplifier when the amplifier is placed into the mono mode is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select an average of the first channel input signal and second channel input signal is output by the audio power amplifier when the amplifier is placed into the mono mode since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Allowable Subject Matter

Claims 1-4, 6 & 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6 & 8-10 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "summer for . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 calls for among others, wherein when the amplifier is placed into the mono mode, the input of the first channel and the input of the second channel are combined.  
Claims 18 & 19 call for among others, wherein each of the first channel and the second channel further comprises a self-oscillating feedback loop to provide a timing signal for driving the corresponding pair of switching devices.

Response to Arguments

Applicant’s arguments with respect to claims 1-4 & 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843